Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.170 Page 1 of 4



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                     Assigned for All Purposes to:
                                                      Hon. Cynthia Bashant
  16              v.
                                                      DECLARATION OF AMNON Z.
  17 RACHEL MADDOW; COMCAST                           SIEGEL IN SUPPORT OF
       CORPORATION; NBC UNIVERSAL                     PLAINTIFF HERRING NETWORK
  18 MEDIA, LLC; AND MSNBC CABLE                      INC.’S OPPOSITION TO
       LLC.                                           DEFENDANTS’ SPECIAL MOTION
  19                                                  TO STRIKE
                       Defendants.
  20                                                  [Filed Concurrently with Opposition;
                                                      Declaration of Charles Herring and
  21                                                  Declaration of Professor Stefan Th.
                                                      Gries]
  22

  23                                                  Action Filed: September 9, 2019
                                                      Hearing Date: December 16, 2019
  24                                                  Trial Date:   None
  25

  26

  27

  28
       444499.1                                                     Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.171 Page 2 of 4



   1                      DECLARATION OF AMNON Z. SIEGEL
   2        I, Amnon Z. Siegel, declare as follows:
   3        1.     I am an attorney duly admitted to practice before this Court. I am a
   4 partner with Miller Barondess, LLP, counsel of record for Plaintiff Herring

   5 Networks, Inc. (“Herring”). I have personal knowledge of the facts set forth herein,

   6 and if called as a witness, I could and would competently testify to all of said facts.

   7 I make this declaration in support of Herring’s Opposition to Defendants’ Special

   8 Motion to Strike.

   9 Rachel Maddow’s Use of the Word “Literally”

  10        2.     Attached hereto as Exhibits A-D are true and correct copies of excerpts
  11 from transcripts of The Rachel Maddow Show reflecting Rachel Maddow’s

  12 (“Maddow”) use of the word “literally.”

  13 The New York Times Magazine Article

  14        3.     Attached hereto as Exhibit E is a true and correct copy of an article
  15 from the October 1, 2019 edition of The New York Times Magazine entitled, “This Is

  16 the Moment Rachel Maddow Has Been Waiting For.”

  17 Discovery Should Be Permitted

  18        4.     If the Court disagrees that Herring has made a prima facie showing for
  19 its defamation claim, Herring would seek discovery regarding the context of Rachel

  20 Maddow’s statement that OAN “really literally is paid Russian propaganda,”

  21 including discovery into the journalistic practices of The Rachel Maddow Show and

  22 how viewers reasonably understood her statement.

  23        5.     The parties have not yet engaged in a discovery conference pursuant to
  24 Rule 26(f) of the Federal Rules of Civil Procedure, and Defendants’ counsel has

  25 repeatedly declined my request to initiate a conference pursuant to Rule 26(f).

  26 Accordingly, no discovery has taken place in this action.

  27        6.     If Plaintiff is able to take discovery, it would seek documents, other
  28 written discovery, and deposition testimony from the Defendants concerning:
     444499.1                                 1                Case No. 3:19-cv-01713-BAS-BGS
          DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                      OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.172 Page 3 of 4



   1               The journalistic practices of The Rachel Maddow Show, including any
   2
                    documents and communications reflecting any investigation conducted in
                    connection with the July 22, 2019 segment concerning One America News
   3                Network (the “Segment”);
   4
                   How Maddow’s viewers understood her Segment, including any
   5                documents and communications Defendants received from viewers in
   6                response to the Segment;

   7               Any documents or communications relating to Defendants’ contention that
   8                The Rachel Maddow Show is “opinion- or commentary-focused media,”
                    as alleged in the Motion to Strike. (Dkt. No. 18-1 (“Mem”) at 12:15-16.)
   9

  10               Any documents or communications supporting or contradicting
                    Defendants’ contention that viewers of The Rachel Maddow Show
  11                “anticipate efforts by the parties to persuade others to their position by use
  12                of epithets, fiery rhetoric, or hyperbole,” as alleged in the Motion to Strike.
                    (Mem at 13:3-4.)
  13

  14              7.    The facts resulting from such discovery would relate to the elements of
  15 Herring’s claim and the merits of Defendants’ Motion to Strike. Among other

  16 things, Herring expects that such discovery will reveal that, contrary to the claims

  17 made in Defendants’ Motion to Strike, The Rachel Maddow Show aims to produce

  18 factual content, not opinion-based commentary. Moreover, Plaintiff expects that
  19 such discovery will reveal that when Maddow told her viewers that OAN “really

  20 literally is paid Russian propaganda,” her audience believed that statement to be a

  21 fact.

  22              I declare under penalty of perjury under the laws of the United States of
  23 America that the foregoing is true and correct.

  24              Executed on this 1st day of December, 2019, at Los Angeles, California.
  25

  26

  27                                                   Amnon Z. Siegel
  28
       444499.1                                   2                 Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-6 Filed 12/02/19 PageID.173 Page 4 of 4



   1     INDEX OF EXHIBITS TO THE DECLARATION OF AMNON Z. SIEGEL
   2      Exhibi                        Description                                   Pg. No.
   3       t No.
   4
            A.   September 11, 2019 MSNBC Rachel Maddow Transcript -                4-7
                 “Democratic debate kicks off tomorrow”
   5
            B.   September 4, 2019 MSNBC Rachel Maddow Transcript –                 8-10
   6             “Britain faces October 31st Brexit deadline”
   7        C.   September 6, 2019 MSNBC Rachel Maddow Transcript –                 11-14
                 “Trump holds up Ukraine military aid”
   8
            D.   September 5, 2019 MSNBC Rachel Maddow Transcript –                 15-17
   9             “Dorian moving North along Eastern Seaboard”
  10         E.  October 2, 2019 New York Times Article – “This Is the              18-25
                 Moment Rachel Maddow Has Been Waiting For”
  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       444499.1                                   3                 Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF AMNON Z. SIEGEL IN SUPPORT OF PLAINTIFF HERRING NETWORK INC.’S
                        OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE
